            CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 1 of 20




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 BRAD SMITH,                                     CIVIL FILE NO. 0:21-cv-1034

                 Plaintiff,

 vs.                                                           COMPLAINT

 EQUIFAX INFORMATION
 SERVICES, LLC, TRANS UNION, LLC,                       JURY TRIAL DEMANDED
 NATIONSTAR MORTGAGE, LLC, d/b/a
 MR. COOPER, and TIAA BANK, FSB,

                 Defendants.



                                PRELIMINARY STATEMENT

       1.       This is an action for actual, statutory, and punitive damages, costs and

attorney’s fees brought pursuant to 15 U.S.C. § 1681 et seq. (Fair Credit Reporting Act),

and 12 U.S.C. § 2605(e) (Real Estate Settlement Procedures Act).

       2.       Defendants Equifax Information Services LLC and TransUnion LLC are

consumer reporting agencies (“CRAs”) as defined by 15 U.S.C. § 1681a(f). Defendants

Nationstar Mortgage LLC and TIAA Bank are furnishers of consumer information.

       3.       As used herein, “consumer reporting agency” or “CRA” means any person

that, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole

or in part in the practice of assembling or evaluating consumer credit information or other

information on consumers for the purpose of furnishing consumer reports (commonly

referred to as “credit reports”) to third parties, and which uses any means or facility of
            CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 2 of 20




interstate commerce for the purpose of preparing or furnishing consumer reports and is an

entity in the business of collecting, maintaining and disseminating information regarding

the credit-worthiness of individuals. CRAs specifically include, but are not limited to,

Equifax, Experian, and TransUnion.

       4.       Each Defendant has violated 15 U.S.C. § 1681 et seq., known as the Fair

Credit Reporting Act (the “FCRA”). TIAA Bank is also liable for violating the Real Estate

Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2605(e). Plaintiff seeks to recover

from Defendants actual, statutory, and punitive damages, injunctive relief, legal fees, and

expenses.

                               JURISDICTION and VENUE

       5.       This court has jurisdiction over this matter pursuant to 15 U.S.C. § 1681(p)

and 28 U.S.C. § 1367.

       6.       Venue is proper in this Court because a substantial part of the claim arose in

Minnesota, all Defendants are registered as corporations with the State of Minnesota, all

Defendants conduct ongoing business with Minnesota residents, all Defendants employ

Minnesota residents, all Defendants have extensive contacts within Minnesota, and all

Defendants “reside” in Minnesota, as that term is used in 28 U.S.C. § 1391.



                                          PARTIES

       7.       Plaintiff Brad Smith (hereinafter “Mr. Smith” or “Plaintiff”) is a “consumer”

as that term is defined by 15 U.S.C. § 1681a(c).




                                               2
            CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 3 of 20




       8.       Upon information and belief, Defendant Equifax Information Services, LLC,

(hereinafter “Equifax”, “Defendant” or “Defendants”) is a corporation incorporated under

the laws of the State of Georgia authorized to do business in the State of Minnesota through

its registered offices at 2345 Rice Street, Suite 230, Roseville, Minnesota, 55113.

       9.       Upon information and belief, Equifax is a “consumer reporting agency,” as

defined in 15 U.S.C. § 1681(f), and is regularly engaged in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681(d), to third parties.

       10.      Upon information and belief, Equifax disburses consumer reports to third

parties under contract for monetary compensation.

       11.      Upon information and belief, Defendant Trans Union, LLC, (hereinafter

“Trans Union”, “Defendant” or “Defendants”) is a corporation incorporated under the laws

of the State of Pennsylvania authorized to do business in the State of Minnesota through

its registered offices at 2345 Rice Street, Suite 230, Roseville, Minnesota, 55113.

       12.      Upon information and belief, Trans Union is a “consumer reporting agency,”

as defined in 15 U.S.C. § 1681(f), and is regularly engaged in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681(d), to third parties.

       13.      Upon information and belief, Trans Union disburses consumer reports to

third parties under contract for monetary compensation.

       14.      Upon information and belief, Defendant Nationstar Mortgage, LLC, d/b/a

Mr. Cooper, (hereinafter “Nationstar”, “Defendant”, or “Defendants”), is a national


                                             3
          CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 4 of 20




mortgage lender and debt collector, regularly engaged in the business of mortgage lending

and debt collecting and is a “furnisher” as that term is used in 15 U.S.C. § 1681s-2.

         15.   Upon information and belief, Defendant Nationstar is a Delaware limited

liability company authorized to do business in the State of Minnesota through its registered

offices at 2345 Rice Street, Suite 230, Roseville, MN 55113.

         16.   Upon information and belief, Defendant TIAA Bank, FSB, (hereinafter

“TIAA Bank,” “Defendant,” or “Defendants”) is a national mortgage lender and debt

collector, regularly engaged in the business of mortgage lending and debt collecting and is

a “furnisher” as that term is used in 15 U.S.C. § 1681s-2.

         17.   Upon information and belief, Defendant TIAA Bank is a corporation

incorporated under the laws of the State of Delaware authorized to do business in the State

of Minnesota through its registered offices at 2345 Rice Street, Suite 230, Roseville, MN

55113.

                              FACTUAL ALLEGATIONS

                                   Plaintiff’s Mortgages

         18.   In October 2013, Plaintiff secured a second mortgage for his business located

at N673 825th Ave., Hager City, Wisconsin. Said mortgage will hereinafter be referred to

as Plaintiff’s “Secondary Mortgage”.

         19.   In February 2013, Plaintiff’s Secondary Mortgage was consigned, placed,

sold, assigned or otherwise transferred to Defendant Nationstar, which assigned a loan

number of ****118293.




                                             4
           CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 5 of 20




       20.     In September 2004, Plaintiff secured a mortgage for his home with

Homeward Residential, which was consigned, placed, sold, assigned or otherwise

transferred to Defendant TIAA Bank and assigned a loan number of ****436898. Said

mortgage will hereinafter be referred to as Plaintiff’s “TIAA Loan”.

       21.     In February 2020, Plaintiff obtained his consumer reports and noticed that,

among other things, his Secondary Mortgage account and TIAA Loan account were both

reporting inaccurately.



               Equifax Failed to Remedy Its Inaccurate Credit Reporting

       22.     In February 2020, Plaintiff discovered that within his Equifax consumer

report, it contained his Secondary Mortgage account with Nationstar when this was a

business debt and not a debt Plaintiff had personal obligations for.

       23.     On or about April 14, 2020, Plaintiff disputed his credit report with Equifax

and requested an investigation into the accuracy of, among other things, Plaintiff’s

Secondary Mortgage payment history. See Exhibit “A” (Pl’s Apr. 14, 2020 EQ Dispute

Letter).

       24.     Plaintiff never received a response from Equifax in response to his April 14,

2020 dispute. Equifax therefore failed to properly investigate the accuracy of Plaintiff’s

Nationstar mortgage account.

       25.     Thereafter, on or about July 2, 2020, Plaintiff sent a second dispute letter to

Equifax and again requested investigation into the accuracy of the Secondary Mortgage

tradeline. Plaintiff also subsequently discovered that his TIAA Loan tradeline was


                                              5
         CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 6 of 20




incorrectly reporting late payments, so Plaintiff also requested an investigation into those

incorrectly reported late payments. See Exhibit “B” (Pl’s July 2, 2020 EQ Dispute Letter).

       26.    On or about August 6, 2020, Equifax responded to Plaintiff’s second dispute.

With respect to the TIAA Loan, Equifax stated: “This creditor has verified to Our company

that the current status is being reported correctly. The prior paying history has been

updated.” See Exhibit “C” (EQ Resp. dated Aug. 6, 2020). However, the TIAA Loan

tradeline continued to incorrectly report late payments, in fact, more of them. TIAA Bank’s

verification of the tradeline’s inaccuracies will hereinafter be referred to as the TIAA

representation(s).

       27.    With respect to the Secondary Mortgage reporting issues, Equifax

responded: “This account has been updated. The prior paying history on this account has

been updated.” See id. Equifax updated Plaintiff’s account such that the Secondary

Mortgage tradeline still appeared on his consumer report and inaccurately reflected late

payments. Nationstar’s verification of the Secondary Mortgage tradeline’s inaccurately

reported late payments for a business debt will hereinafter be referred to as the Nationstar

representation(s).

       28.    In the face of Plaintiff’s disputes, Equifax was required to contact Nationstar

and TIAA Bank, forward notices of the disputes to the same, and conduct a lawful

investigation. Equifax seemingly did none of those things.

       29.    Upon the Plaintiff’s request for verification, addition, and/or deletion, and in

accordance with its standard procedures, Equifax did not evaluate or consider any of

Plaintiff’s information, claims or evidence and did not make any attempt to substantially


                                              6
           CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 7 of 20




or reasonably verify the problematic and inaccurate Nationstar and TIAA Bank reporting

lines.

          30.     As a result of Equifax’s conduct, Plaintiff has suffered actual damages

including, but not limited to, (1) lost credit opportunities, (2) harm to credit reputation and

credit score, and (3) emotional distress.

          31.     In the alternative to the allegation that Equifax failed to contact Nationstar

and/or TIAA Bank, it is alleged that Equifax did forward some form of notice of the

disputes to Nationstar and TIAA Bank, and Nationstar and TIAA Bank failed to conduct

lawful investigations.

          32.     Defendant Equifax willfully and/or negligently violated 15 U.S.C. § 1681i

by failing to conduct reasonable investigations upon receiving notice of Plaintiff’s

dispute(s) from one or more consumer reporting agencies, and/or by failing to appropriately

report the results of their investigations, and/or by failing to appropriately modify and/or

report the information.

                Trans Union Failed to Remedy Its Inaccurate Credit Reporting

          33.     Plaintiff realleges and incorporates the above paragraphs as if fully set out

herein.

          34.     In February 2020, Plaintiff also obtained his Trans Union consumer report

and similarly noticed, among other discrepancies, Plaintiff discovered that within his

Equifax consumer report, his Trans Union consumer report contained his Secondary

Mortgage account with Nationstar when this was a business debt and not a debt Plaintiff

had personal obligations for.


                                                 7
           CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 8 of 20




       35.     Specifically, Mr. Smith discovered that his Secondary Mortgage tradeline,

which was a business debt, was inaccurately reporting late payments in December 2013,

July 2014 and November 2014.

       36.     On or about April 14, 2020, Plaintiff disputed his credit report with Trans

Union and requested an investigation into the accuracy of, among other things, Plaintiff’s

Secondary Mortgage account status. See Exhibit “D” (Pl’s Apr. 14, 2020 TU Dispute

Letter).

       37.     On or about May 12, 2020, Trans Union responded to Plaintiff’s dispute

letter. With respect to the Secondary Mortgage, Trans Union stated: “We investigated the

information you disputed and updated.” Exhibit “E”. (TU Resp. dated May 12, 2020).

Trans Union updated the tradeline to report previously unreported payments and reversed

certain previously reported late payments. Trans Union’s response to Plaintiff was

insufficient and incorrect because his Secondary Mortgage account should not have been

reporting as all due to it being a business debt.

       38.     Thereafter, on July 2, 2020, Plaintiff sent a second dispute letter to Trans

Union requesting investigation into, among other things, 1) the continued inaccurate

reporting of his Secondary Mortgage tradeline, and 2) inaccurately reported late payments

on Plaintiff’s TIAA loan account. Plaintiff’s July 2, 2020 Trans Union dispute letter is

attached hereto as Exhibit “F” and incorporated herein by reference.

       39.     Trans Union responded to Plaintiff’s second dispute letter on or about August

6, 2020. See Exhibit “G” (TU Aug. 6, 2020 Resp.). With respect to the Secondary

Mortgage inaccuracies, Trans Union responded that it again investigated the disputed


                                              8
          CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 9 of 20




information and updated the account. See id. The Secondary Mortgage tradeline displayed

in Trans Union’s response reported an open account status until July 8, 2020, but thereafter

it was closed and also incorrectly reported late payments were made on the Secondary

Mortgage Tradeline. Nationstar’s verification of the Secondary Mortgage tradeline’s

inaccurately reported late payments for a business debt will hereinafter be referred to as

and among the Nationstar representation(s).

         40.   Trans Union failed to respond to Plaintiff’s request for investigation into the

inaccurately reported late payments on his TIAA loan account altogether. See Exhibit “G”

(TU’s Aug. 6, 2020 Resp.) Without question, Trans Union failed to properly investigate

the accuracy of Plaintiff’s TIAA loan account. TIAA Bank’s verification of and/or lack of

response regarding the TIAA loan account tradeline’s inaccurately reported late payments

will hereinafter be referred to as and among the TIAA Bank representation(s).

         41.   Once presented with Plaintiff’s disputes, Trans Union was required to contact

Nationstar and TIAA Bank, forward notices of the disputes to the same, and conduct a

lawful investigation. Trans Union apparently failed in all respects of these obligations.

         42.   Upon the Plaintiff’s request for verification, addition, and/or deletion, and in

accordance with its standard procedures, Trans Union did not evaluate or consider any of

Plaintiff’s information, claims or evidence and did not make any attempt to substantially

or reasonably verify the problematic and inaccurate Nationstar and TIAA Bank reporting

lines.




                                               9
        CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 10 of 20




       43.       As a result of Trans Union’s conduct, Plaintiff has suffered actual damages

including, but not limited to, (1) lost credit opportunities, (2) harm to credit reputation and

credit score, and (3) emotional distress.

       44.       In the alternative to the allegation that Trans Union failed to contact

Nationstar and/or TIAA Bank, it is alleged that Trans Union did forward some form of

notice of the disputes to Nationstar and TIAA Bank, and Nationstar and TIAA Bank failed

to conduct lawful investigations.

       45.       Defendant Trans Union willfully and/or negligently violated 15 U.S.C. §

1681i by failing to conduct reasonable investigations upon receiving notice of Plaintiff’s

dispute(s) from one or more consumer reporting agencies, and/or by failing to appropriately

report the results of their investigations, and/or by failing to appropriately modify and/or

report the information.

    Nationstar Made False Representations and Failed to Conduct a Reasonable
   Investigation Upon Receipt of Plaintiff’s Disputes to TransUnion and Equifax.

       46.       Plaintiff incorporates by reference all preceding paragraphs as though fully

stated herein.

       47.       On or about August 4, 2020, Plaintiff received acknowledgment from

Nationstar that it responded to an inquiry from Defendant Equifax on August 3, 2020.

       48.       On or about August 6, 2020, Plaintiff received acknowledgement from

Nationstar that it responded to an inquiry from Defendant Trans Union on August 5, 2020.




                                              10
        CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 11 of 20




       49.    On or about October 29, 2020, Plaintiff directly disputed his Second

Mortgage with Nationstar requested an investigation into the Defendant’s loan servicing

obligations. See Exhibit “H” (Pl’s October 29, 2020 QWR Letter).

       50.    On or about November 13, 2020, Plaintiff received acknowledgment from

Nationstar that it received Plaintiff’s letter on November 6, 2020.

       51.    On or about December 11, 2020, Plaintiff received a response from

Nationstar stating that it provided correspondence to the Defendant CRAs that Plaintiff’s

disputed mortgage account was a business account and not an individual account.

Nationstar also provided an explanation for the late payment reporting of Plaintiff’s second

mortgage. See Exhibit “I” (Nationstar’s Resp. dated Dec. 11, 2020).

       52.    Defendant Nationstar was made aware of the incorrect information it

furnished to Defendants Equifax and Trans Union, yet willfully and or negligently chose

to ignore those inaccuracies, because despite Plaintiff’s inquiry and request for

investigation, incorrect Nationstar tradeline entries persist.

       53.    Nationstar, upon information and belief, willfully and or negligently ignored

the inaccurate information it furnished to CRA Defendants, because despite Plaintiff’s

inquiry and request for investigation, incorrect Nationstar tradeline entries persist.

       54.    In response to Defendants Equifax and Trans Union notifying Nationstar of

Plaintiff’s dispute letters and allegations therein, Nationstar, instead of remedying the

inaccuracies, furnished further defamatory information or knowingly failed to correct

defamatory information it previously furnished.




                                              11
        CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 12 of 20




       55.       Defendant Nationstar willfully and/or negligently violated 15 U.S.C. §

1681s-2(b) by failing to conduct reasonable investigations upon receiving notice of

Plaintiff’ dispute(s) from one or more consumer reporting agency, and/or by failing to

appropriately report the results of their investigations, and/or by failing to appropriately

modify, delete, and/or block the information.

       56.       As a result of said Defendant’s violations of § 1681s-2(b), Plaintiff has

suffered actual damages not limited to credit denials, out-of-pocket expenses, detriment to

his credit rating, and emotional distress.

       57.       Nationstar’s actions and omissions were willful, rendering it liable for

punitive damages and/or statutory damages.

       58.       Plaintiff is further entitled to recover costs and attorney’s fees from

Nationstar.


   TIAA Bank Made False Representations and Failed to Conduct a Reasonable
   Investigation Upon Receipt of Plaintiff’s Disputes to TransUnion and Equifax

       59.       Plaintiff incorporates by reference all preceding paragraphs as though fully

stated herein.

       60.       On or about October 29, 2020, Plaintiff directly disputed his TIAA Loan with

TIAA Bank and requested an investigation into the accuracies of Defendant’s servicing

obligations. See Exhibit “J” (Pl’s October 29, 2020 TIAA Bank QWR Letter).

       61.       On or about November 13, 2020, Plaintiff received acknowledgment from

TIAA Bank that it received Plaintiff’s letter on November 6, 2020.




                                              12
        CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 13 of 20




       62.    On or about November 27, 2020, Plaintiff received a response from TIAA

Bank stating that its reporting of late payments on Plaintiff’s credit reports were accurate

and that it would not make further correction. See Exhibit “K” (TIAA Bank’s Resp. dated

Nov. 27, 2020).

       63.    Defendant TIAA Bank was, upon information and belief, made aware of the

incorrect information it furnished to Defendants Equifax and Trans Union, yet willfully

and or negligently chose to ignore those inaccuracies, because despite Plaintiff’s inquiry

and request for investigation, incorrect TIAA Bank tradeline entries persist.

       64.    In response to Defendants Equifax and Trans Union notifying TIAA Bank

of Plaintiff’s dispute letters and allegations therein, TIAA Bank, instead of remedying the

inaccuracies, furnished further defamatory information or knowingly failed to correct

defamatory information it previously furnished.

       65.    Defendant TIAA Bank willfully and/or negligently violated 15 U.S.C. §

1681s-2(b) by failing to conduct reasonable investigations upon receiving notice of

Plaintiff’ dispute(s) from one or more consumer reporting agency, and/or by failing to

appropriately report the results of their investigations, and/or by failing to appropriately

modify, delete, and/or block the information.

       66.    As a result of TIAA Bank’s violations of § 1681s-2(b), Plaintiff has suffered

actual damages not limited to credit denials, out-of-pocket expenses, detriment to his credit

rating, and emotional distress.

       67.    TIAA Bank’s actions and omissions were willful, rendering it liable for

punitive damages and/or statutory damages.


                                             13
           CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 14 of 20




          68.   Plaintiff is further entitled to recover costs and attorney’s fees from

Nationstar.

                      FIRST CLAIM FOR RELIEF AGAINST EQUIFAX

          69.   The Plaintiff realleges and incorporates the above paragraphs as if fully set

out herein.

          70.   Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

reports and credit files it published and maintained concerning the Plaintiff.

          71.   As a result of this conduct, action and inaction of Equifax, the Plaintiff

suffered damage by loss of credit, loss of the ability to purchase and benefit from a credit,

the mental and emotional pain and anguish and the humiliation and embarrassment of credit

denials.

          72.   Equifax’s conduct, actions and inactions were willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. 1681n.

In the alternative, Equifax was negligent, entitling the Plaintiff to recover under 15 U.S.C

1681o.

          73.   Plaintiff is further entitled to recover costs and attorney’s fees from Equifax

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681o.

                    SECOND CLAIM FOR RELIEF AGAINST EQUIFAX

          74.   Plaintiff realleges and incorporates the above paragraphs as if fully set out

herein.




                                               14
           CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 15 of 20




          75.   Equifax violated 15 U.S.C. § 1681i on multiple occasions by failing to delete

inaccurate information in Plaintiff’s credit file after receiving actual notice of such

inaccuracies; by failing to conduct a lawful reinvestigation; by failing to forward all

relevant information to Nationstar and TIAA Bank; by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s credit file;

and by relying upon verification from a source it has reason to know is unreliable.

          76.   As a result of Equifax’s conduct, action and inaction, Plaintiff suffered

damage by loss of credit; loss of the ability to purchase and benefit from credit; and the

mental and emotional pain, anguish, humiliation, and embarrassment of credit denials.

          77.   Equifax’s conduct, action and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by the

Court pursuant to 15 U.S.C. § 1681n. In the alternative, Equifax was negligent entitling the

Plaintiff to recover actual damages under 15 U.S.C. §1681o.

          78.   Plaintiff is entitled to recover costs and attorney’s fees from Equifax in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or 1681o.

                   FIRST CLAIM FOR RELIEF AGAINST TRANS UNION

          79.   Plaintiff realleges and incorporates the above paragraphs as if fully set out

herein.

          80.   Trans Union violated 15 U.S.C. § 1681e(b) by failing to establish or follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

reports and credit files it published and maintained concerning the Plaintiff.




                                              15
           CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 16 of 20




          81.   As a result of Trans Union’s conduct, action and inaction, the Plaintiff

suffered damage by loss of credit, loss of the ability to purchase and benefit from a credit,

the mental and emotional pain and anguish and the humiliation and embarrassment of credit

denials.

          82.   Trans Union’s conduct, action and inaction was willful, rendering it liable

for punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

1681n. In the alternative, Trans Union was negligent, entitling the Plaintiff to recover under

15 U.S.C 1681o.

          83.   Plaintiff is entitled to recover costs and attorney’s fees from Trans Union in

an amount to be determined by the Court pursuant to 15 U.S.C. § 1681o.

                 SECOND CLAIM FOR RELIEF AGAINST TRANS UNION

          84.   Plaintiff reallege and incorporate the above paragraphs as if fully set out

herein.

          85.   Trans Union violated 15 U.S.C. § 1681i on multiple occasions by failing to

delete inaccurate information in Plaintiff’s credit files after receiving actual notice of such

inaccuracies; by failing to conduct a lawful reinvestigation; by failing to forward all

relevant information to Nationstar and TIAA Bank; by failing to maintain reasonable

procedures with which to filter and verify disputed information in Plaintiff’s credit files;

and by relying upon verification from a source it has reason to know is unreliable.

          86.   As a result of Trans Union’s conduct, action and inaction, Plaintiff suffered

damage by loss of credit; loss of the ability to purchase and benefit from credit; and the

mental and emotional pain, anguish, humiliation, and embarrassment of credit denials.


                                              16
           CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 17 of 20




          87.   Trans Union’s conduct, action and inaction was willful, rendering it liable

for actual or statutory damages, and punitive damages in an amount to be determined by

the Court pursuant to 15 U.S.C. § 1681n. In the alternative, Trans Union was negligent

entitling Plaintiff to recover actual damages under 15 U.S.C. §1681o.

          88.   Plaintiff is entitled to recover costs and attorney’s fees from Trans Union in

an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or 1681o.

                  FIRST CLAIM FROM RELIEF AGAINST NATIONSTAR

          89.   Plaintiff realleges and incorporates the above paragraphs as if fully set out

herein.

          90.   Nationstar violated the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b) by

continuing to report the Nationstar representations within Plaintiff’s credit file to

Defendants Equifax and Trans Union, without also including a notation that this debt was

disputed; by failing to fully and properly investigate the Plaintiff’s dispute of the Nationstar

representations; by failing to accurately respond to Defendants Equifax and Trans Union;

by failing to correctly report results of an accurate investigation to every other credit

reporting agency; and by failing to permanently and lawfully correct its own internal

records to prevent the re-reporting of the Nationstar representations to all consumer

reporting agencies.

          91.   As a result of Nationstar’s conduct, action and inaction, Plaintiff suffered

damage by loss of credit; loss of the ability to purchase and benefit from credit; and the

mental and emotional pain, anguish, humiliation, and embarrassment of credit denials.




                                              17
           CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 18 of 20




          92.   Nationstar’s conduct, action and inaction was willful, rendering it liable for

actual or statutory, and punitive damages in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n. In the alternative, Nationstar was negligent entitling

Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

                     FIRST CLAIM FOR RELIEF AGAINST TIAA BANK

          93.   Plaintiff realleges and incorporates the above paragraphs as if fully set out

herein.

          94.   TIAA Bank violated the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b)

by continuing to report the TIAA Bank representations within Plaintiff’s credit file to

Defendants Equifax and Trans Union, without also including a notation that this debt was

disputed; by failing to fully and properly investigate the Plaintiff’s dispute of the TIAA

Bank representations; by failing to accurately respond to Defendants Equifax and Trans

Union; by failing to correctly report results of an accurate investigation to every other credit

reporting agency; and by failing to permanently and lawfully correct its own internal

records to prevent the re-reporting of the TIAA Bank representations to all consumer

reporting agencies.

          95.   As a result of TIAA Bank’s conduct, action and inaction, Plaintiff suffered

damage by loss of credit; loss of the ability to purchase and benefit from credit; and the

mental and emotional pain, anguish, humiliation, and embarrassment of credit denials.

          96.   TIAA Bank’s conduct, action and inaction was willful, rendering it liable for

actual or statutory, and punitive damages in an amount to be determined by the Court




                                              18
           CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 19 of 20




pursuant to 15 U.S.C. § 1681n. In the alternative, TIAA Bank was negligent entitling

Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

                    SECOND CLAIM FOR RELIEF AGAINST TIAA BANK

          97.    Plaintiff realleges and incorporates the above paragraphs as if fully set out

herein.

          98.    Under RESPA section 2605(e) and the implementing regulations, a servicer

must conduct a reasonable investigation of the errors identified in the borrowers’ notice

and make all appropriate corrections to the account.

          99.    TIAA Bank has negligently and/or willfully violated section 2605(e) by

failing to conduct a reasonable investigation of the errors brought to its attention by

Plaintiff’s requests and failing to correct the accounts accordingly.

          100.   TIAA Bank further violated § 2605(e) by failing to credit late charges and/or

penalties as required under subsection (2)(A).

          101.   TIAA Bank’s failure to conduct a reasonable investigation and make the

appropriate corrections to Plaintiff’s accounts, as well as credit late fees and/or penalties,

has proximately caused Plaintiff’s damages.

          102.   TIAA Bank is therefore liable to Plaintiff for statutory and actual damages

as provided in 12 U.S.C. § 2605(f).

          103.   Plaintiff is also entitled to recover reasonable attorneys’ fees and costs

expended in this proceeding from TIAA Bank as provided in 12 U.S.C. § 2605(f).




                                               19
        CASE 0:21-cv-01034-NEB-TNL Doc. 1 Filed 04/22/21 Page 20 of 20




                                   TRIAL BY JURY

      104.   Plaintiff is entitled to and hereby demands a trial by jury for all issues so

triable. US Const. Amend. 7. Fed. R. Civ. Pro. 38.



      WHEREFORE, Your Plaintiff demands judgment for compensatory and punitive

damages against Defendants, jointly and severally; for his attorney’s fees and costs; for

pre-judgment and post-judgment interest at the legal rate, and such other relief the court

does deem just, equitable and proper.



                                                FIELDS LAW FIRM



Dated: April 22, 2021.                   By: /s/ Blake R. Bauer
                                                 Blake R. Bauer (#0396262)
                                                 Attorney for Plaintiff
                                                 9999 Wayzata Blvd.
                                                 Minnetonka, Minnesota 55305
                                                 (612)-206-3476
                                                 Blake@FieldsLaw.com




                                           20
